Citation Nr: 0712539	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-21 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for residuals of a heat 
stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 





INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970 with subsequent periods of periods of active 
duty for training in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The veteran subsequently perfected this appeal.  In April 
2002, the veteran withdrew his request for a hearing before a 
Veterans Law Judge. 


FINDINGS OF FACT

1.  There is no evidence of a compensable hearing loss 
disability in service or within one year of service 
discharge, and the preponderance of the evidence is against a 
finding that the veteran's hearing loss disability is related 
to active service.

2.  The medical evidence does not show residuals of heat 
exhaustion or heat stroke. 


CONCLUSIONS OF LAW

1.  A hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Residuals of a heat stroke were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in March 2003 and June 2003 letters.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains service medical 
records, including records from the National Guard service, 
service personnel records, a lay statements, VA outpatient 
treatment records, the veteran's DD214, and private medical 
records.  The Board finds that VA has satisfied its duty to 
notify and to assist.  All obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

In light of the Board's denial of the veteran's service 
connection claims, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran.  Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  For 
the above reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  INACDUTRA includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  It 
follows from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss, which he attributes to military 
noise exposure.  The veteran indicated in his notice of 
disagreement that he was exposed to loud noise from shooting 
guns, and being around large guns during his assignment in 
Europe.  He also claimed loud noise exposure while serving in 
the National Guard up until 1991.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

Service medical records show some degree of hearing loss in 
both ears at introductory examination in January 1968 (35 
decibels at 2000 Hertz and 30 decibels at 4000 Hertz for the 
right ear, and 30 decibels at 2000 Hertz for the left ear).  
However, these findings appear to be an aberration as normal 
hearing was shown on pre-induction examination in August 1966 
and separation examination in October 1969.  There is also no 
evidence of treatment or complaints of hearing loss during 
active service.  Moreover, the veteran made no complaints of 
hearing loss or ear problems in his Report of Medical History 
for separation in October 1969.  

Post-service medical records also showed normal hearing 
through 1988.  Report of Medical Examinations for National 
Guard Service dated in July 1976,  June 1980, and February 
1988 all revealed normal hearing on audiometric testing.  In 
the February 1988 Report of Medical History, the veteran 
indicated that he did not have, or ever had, hearing 
problems. 

A private medical audiogram dated in December 1990 noted an 
elevated degree of hearing loss.  A June 1991 Report of 
Medical audiometric testing also found the following on 
audiological evaluation:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
60
55
LEFT
30
15
20
30
60

The June 1991 audiometric testing clearly indicates bilateral 
hearing loss for VA purposes.   However, there is no evidence 
of a compensable hearing loss disability in service or within 
one year after discharge from active military service.  In 
fact, there is no bilateral hearing loss until the early 
1990s, approximately 20 years after separation from active 
duty.  Therefore, the veteran's bilateral hearing loss is not 
presumed to be related to active service.  38 C.F.R. § 3.307, 
3.309.  

While the veteran claims that he exposed to loud noise in the 
National Guard until 1991, there is no evidence of a 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  Furthermore, there 
is no competent medical opinion relating the veteran's 
current bilateral hearing loss to active duty service.  
38 C.F.R. § 3.303(d).  
  
VA medical records dated in January 2004 indicate that the 
veteran informed the physician that he has had hearing 
problems in his left ear since 1968.  This statement is 
contradicted by statements he made in Reports of Medical 
History in October 1969, July 1976, and February 1988 where 
he indicated that he had no history of hearing problems.  
Moreover, the audiometric testing from October 1969 through 
February 1988 all indicated normal hearing.  The Board places 
far greater weight on the objective medical records, which 
fail to document the purported hearing problems ever since 
active service, than it does on the veteran's recent 
statements. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].  
The veteran's memory may be dimmed with time.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  The Board assigns no weight of probative value to 
the veteran's statements.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
bilateral hearing loss.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 
38 U.S.C.A. § 5107(b).  The Board declines to obtain a 
medical nexus opinion with respect to the service connection 
claim for bilateral hearing loss because there is no evidence 
of a hearing loss in service, on separation examination from 
active duty service, or for several years following service.  
There is also no true indication that bilateral hearing loss 
is associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2006).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 USCA 5103A(a)(2).  Thus, the additional delay in the 
resolution of this case from a remand to obtain a nexus 
opinion would not be justified. 

Residuals of a Heat Stroke

The veteran asserts that he is entitled to service connection 
for residuals of a heat stroke.  The veteran indicated that 
he received treatment for a heat stroke while performing 
duties with the National Guard service in 1982.  A Report of 
Medical History dated in February 1988 indicates that the 
veteran had heat exhaustion in 1982.  There are no records of 
treatment for heat stroke.  The veteran provided a letter 
from a witness who indicated that he witnessed the veteran 
coming down with heat exhaustion in 1983 during annual 
training.  The veteran was treated at a field hospital at 
that time.  A November 2005 private medical statement also 
stated that the veteran had a past medical history of heat 
exhaustion.

Regardless of whether the veteran was treated for heat 
exhaustion in the early 1980s, there is no competent evidence 
showing that he currently has residuals from that event.  The 
February 2004 VA examination report did not show any 
residuals from heat exhaustion or heat stroke.  VA outpatient 
records, and private medical records provided by the veteran 
also fail to show any treatment or diagnosis for residuals 
related to heat exhaustion or heat stroke.  Without a 
currently diagnosed disability, service connection may not be 
granted.  See Brammer, supra.

Since there is no competent evidence showing that the veteran 
currently has any residuals from heat exhaustion or heat 
stroke, the preponderance of the evidence is against the 
service connection claim for such disability, and the claim 
must be denied.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for residuals of a heat stroke is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


